Title: To Thomas Jefferson from Jacob Engelbrecht, 14 February 1824
From: Engelbrecht, Jacob
To: Jefferson, Thomas


Sir,
Frederick-Town Md
14th February 1824
The subject of my letter will perhaps appear of rather an odd nature, but their being persons of many difrent notions in the world, and mine being of a peculiar cast, I do hope you will favour me with my request.I mearly wish a letter from you in your own hand writing, which I wish to frame after your death, which I wish to preserve in honour of you,—as to the Subject matter. it may be what ever you think proper—moral, Religious, or Political,I hope sir, you will favor me with this little request, as it will be of great pleasure, to me, and of very little trouble or inconveniance to you.—please let space sufficient at the margin to frame it,Respectfully I. am. your most Obdt Humble ServtJacob Engelbrecht,